Citation Nr: 0609261	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of the removal of a lipoma from the back 
of the neck and basal cell carcinoma from the right cheek.


REPRESENTATION

Appellant represented by:	Kenneth J. Weiland, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if any further action is required on his part.


REMAND

In July 2005, pursuant to requests from the veteran and his 
attorney, the RO obtained VA medical treatment records dated 
from approximately March 2005 to June 2005 in support of the 
pending claim for entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for residuals of the removal 
of a lipoma from the back of the neck and basal cell 
carcinoma from the right cheek.  In response to a waiver 
solicitation request by the Board dated in January 2006, the 
veteran, in a March 2006 statement, however, indicated that 
he wanted to have his case remanded to the RO so that it 
could first review this evidence for his claim.  The Board 
finds that this evidence is pertinent to the claim, and as 
such, given the veteran's request, it must remand the matter 
back to the RO for initial review and consideration of such 
evidence at this time.  See 38 C.F.R. § 20.1304(c) (2005); 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). 

As well, a brief review of the record indicates that the RO 
has not yet provided sufficient notice and assistance under 
the Veterans Claims Assistance Act of 2000 (VCAA) for the 
pending claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2005); see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

First, the RO has not specifically asked the veteran to 
provide any additional evidence in his possession that 
pertains to his claim in accordance with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  On 
remand, the RO should make this request.

Second, the United States Court of Appeals for Veterans 
Claims (Court) recently issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  These requirements also appear 
to apply to claims for compensation under 38 U.S.C.A. § 1151.  
In the current appeal, the RO provided the veteran with 
notice of what type of information and evidence was needed to 
substantiate his claim, but did not provide him with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disorder now on appeal.  As 
the Board must already remand the case in part for additional 
VCAA notice as explained above, the RO should ensure that any 
supplemental VCAA notice is also in compliance with the 
guidance set forth in Dingess/Hartman.    

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that specifically requests 
that the veteran provide VA with any 
additional information or evidence in his 
possession that pertains to his claim and 
also includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim per 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  



2.  After the RO completes the action 
requested above and additional subsequent 
development deemed necessary, it should 
again review the claim on the basis of 
all additional evidence associated with 
the claims file since preparation of the 
March 2005 supplemental statement of the 
case (SSOC).  If the RO cannot grant the 
benefits sought on appeal, then it should 
furnish the veteran and his attorney with 
a new SSOC, and afford a reasonable 
opportunity for response before returning 
the record to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


